Citation Nr: 0300588	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-05 504A	)	DATE
	)
	)


THE ISSUE

Whether a May 1973 decision of the Board of Veterans' 
Appeals, which denied a claim for service connection for 
recurrent dislocation of the left shoulder, should be 
revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issue of whether new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for recurrent dislocation of the left shoulder 
will be the subject of a separate decision of the Board).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from January 1969 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) via a September 1999 memorandum 
by the veteran's representative which the Board construed 
as containing a motion for review of a May 1973 Board 
decision on the basis for CUE.  In September 2000, the 
Board issued a decision denying the veteran's motion.  

The veteran subsequently appealed this decision to the 
Court of Appeals for Veterans Claims (Court).  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 
2096 (2000).  Among other things, the provisions of the 
VCAA redefine VA's duty to assist and provide notice to a 
claimant.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  In May 2001, the Court vacated the 
Board's September 2000 decision pursuant to the 
Secretary's unopposed joint motion for remand requesting 
reconsideration of the motion under the revised laws.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law 
or regulation changes during an appeal, VA must consider 
both the old and the new versions and apply the version 
most favorable to the claimant).

The Board notes that the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for left shoulder disability, which was also 
vacated and remanded to the Board for consideration of the 
VCAA in May 2001, will be addressed in a separate decision 
by the Board.


FINDING OF FACT

The Board's May 1973 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; service connection for 
recurrent left shoulder dislocations was denied as the 
factual evidence and competent medical opinion of record 
clearly and unmistakably demonstrated that such disability 
existed prior to service and was not aggravated therein.

CONCLUSION OF LAW

The May 1973 decision of the Board that denied service 
connection for recurrent dislocation of the left shoulder 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404, 20.1405 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist and provide notice

As indicated above, the provisions of the VCAA were 
enacted into law during the pendency of this appeal.  The 
Court has remanded this claim to the Board for 
consideration as to whether any of these changes in law 
are applicable to the CUE motion on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In a recent 
decision, the Court held that, as a matter of law, the 
provisions of the VCAA have no applicability to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Pierce v. Principi, 240 F. 3d. 1348 
(Fed. Cir. 2001) (affirming CUE denial without referring 
to VCAA provisions).  This CUE motion is limited to a 
retroactive review of the evidence of record at the time 
of the May 1973 Board decision.  The Board has provided 
the veteran with ample notice of the applicable law and 
regulations pertaining to CUE motions, and ample 
opportunity to present his arguments.  As the VCAA 
provisions do not apply to CUE motions and the veteran has 
been provided due process, the Board finds that no 
prejudice accrues to the veteran in proceeding to the 
merits of his motion at this time.

II.  The law

The law provides that a decision by the Board is subject 
to revision on the grounds of CUE.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 
20.1400-1411 (2001).  A motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2001).  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior 
final Board decision.  38 C.F.R. § 20.1400 (2001).

CUE is defined as a very specific and rare kind of error 
of fact or of law that, when called to the attention of 
later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (2001).  Or stated differently, a 
successful claim for CUE requires a showing that the error 
was "outcome determinative." Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a) (2001).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision); 2) 
duty to assist (VA's failure to fulfill the duty to 
assist); 3) evaluation of evidence (disagreement as to how 
the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change 
in the interpretation of the statute or regulation).  
38 C.F.R. § 20.1404(d), (e) (2001).  This regulatory 
authority was promulgated with the intent to adopt the CUE 
standard as set forth by the Court in previous decisions 
on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 (1998).  
The Board may therefore rely on the prior precedential 
decisions of the Court as to what exactly constitutes a 
valid claim of CUE.

III.  The facts

In May 1973, the Board issued a decision that, inter alia, 
denied service connection for recurrent dislocation of the 
left shoulder.  The evidence before the Board in May 1973 
included the veteran's January 13, 1969 pre-induction 
examination in which he denied a pre-service history of 
"PAINFUL OR 'TRICK' SHOULDER" and physical examination 
indicated a "NORMAL" evaluation of the upper extremities.  
On January 23, 1969, he first reported a high school 
injury to the left shoulder during a clinical visit.  On 
January 27, 1969, he first admitted to recurrent left 
shoulder subluxations prior to service.  At that time, his 
physical examination was significant for tenderness over 
the capsula with shoulder subluxation when pulled.  On 
clinical examination on February 4, 1969, he reported a 
pre-service history of left shoulder strains, but physical 
examination did not detect evidence of a residual shoulder 
problem.  He was determined fit for duty without a 
profile.

The record next reflected that the veteran incurred 
multiple shrapnel wounds to the left lower lateral chest, 
left elbow and forearm, right hand and both legs on July 
10, 1969.  A clinical evaluation in August 1969 noted 
subluxation of the left shoulder with a history of pain 
since high school, particularly with push-ups and overhead 
ladder.  A Congressional Investigation examination, also 
conducted in August 1969, indicated a diagnosis of 
"Subluxating L shoulder due to old injury."  He was issued 
a profile precluding duty assignments involving handling 
of heavy materials, including weapons, and overhead work, 
pull-ups and push-ups.  On October 30, 1969, he again 
admitted to recurrent subluxations of the left shoulder 
which began three (3) years prior to his entrance into 
service.

On his original Application for Compensation or Pension, 
received in January 1970, the veteran sought service 
connection for the following disabilities:

"Veteran was hit by shrapnel left back, 
shoulder, and arm; and right leg.  This 
occurred on July 10, 1969 while veteran was 
on duty on L.Z. Jamie, Vietnam.

Also has aggravation of left shoulder."

On his initial VA examination in April 1970, the veteran 
complained of shell fragment wound injuries to the left 
back and shoulder as well as a left shoulder which 
"drop[ped] out of joint."  His physical examination 
demonstrated an unstable left shoulder joint with shrapnel 
injury scars of the left elbow and forearm.  An x-ray 
examination of the left shoulder was unremarkable.  He was 
given diagnoses which included residuals of shell fragment 
wounds (SFW) of the left shoulder and recurrent 
dislocation of the left shoulder.  By means of a rating 
decision dated in May 1970, the RO granted service 
connection for residuals of SFW left forearm, elbow and 
mid-back, but denied service connection for recurrent 
dislocation of the left shoulder.

The veteran's Notice of Disagreement (NOD), received in 
May 1970, argued for service connection for left shoulder 
disability by noting "[t]his veteran's military profile 
was changed due to the chronic dislocation."  During his 
personal appearance before the RO in June 1970, he 
testified to a pre-service history of left shoulder pain 
and discomfort, but denied subluxations prior to service.  
Rather, he reported that subluxation of the left shoulder 
first occurred while performing overhead work during basic 
training.  From then on, he manifested recurring 
subluxations and was given a medical profile due to 
chronicity.  He made no reference to a combat related left 
shoulder injury.  On VA examination in June 1972, he 
continued to complain of recurring left shoulder 
subluxation which occurred with heavy lifting.  At that 
time, he was given a diagnosis of tear of the 
supraspinatus tendon of the left shoulder.  In a statement 
received in February 1973, he reported treatment for 
"increased" left shoulder pain during basic training, 
medical attention and physical therapy following shrapnel 
wound injuries in July 1969, and being placed on a 
permanent profile for left shoulder disability in August 
1969.

In its decision dated in May 1973, the Board denied a 
claim for service connection for recurrent dislocation of 
the left shoulder based on the following findings of fact: 

"(1) Clinical data recorded in service reveal 
that [the veteran] suffered an injury to the 
left shoulder prior to service which resulted 
in recurrent subluxation of the shoulder; and 
(2) There was no increase in severity of the 
left shoulder disability during service."

IV.  Analysis

As indicated above, VA regulations provide that a CUE 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. § 
20.1404(b) (2001).  The VA claims process is a uniquely 
pro-claimant system, and VA has a duty to liberally 
construe all possible theories of entitlement to VA 
benefits.  See generally Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  While the veteran's submissions 
must be interpreted broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Redding v. West, 13 Vet. App. 512 (2000); Talbert v. 
Brown, 7 Vet. App. 352 (1995). 

In viewing the contentions advanced by both the veteran 
and his representative in the light most favorable to his 
claim, the Board finds that the veteran has reasonably 
argued that the Board committed CUE in its May 1973 
decision as follows: (1) the veteran disagrees with the 
Board's conclusion that he manifested symptoms of left 
shoulder dislocations prior to service; (2) the veteran 
argues that the Board had no medical proof that a left 
shoulder disability pre-existed service; (3) the veteran 
argues that the Board did not properly apply the 
presumption of soundness standard; (4) the veteran 
disagrees with the Board's conclusion that his left 
shoulder disability was not aggravated during service; and 
(5) the veteran argues that the Board failed to find that 
his left shoulder disability was aggravated during combat 
service pursuant to 38 U.S.C.A. § 1154(b).

1.  Pre-service left shoulder symptoms

The veteran disagrees with the Board's conclusion in 1973 
that he manifested pre-service symptoms of recurrent left 
shoulder subluxations.  The evidence before the Board in 
1973 included the veteran's admissions to pre-service 
symptoms of recurrent left shoulder subluxations on three 
separate occasions, the first of which occurred within two 
weeks of his induction examination and included a physical 
reproduction of left shoulder subluxation.  Contrarily, he 
denied any left shoulder symptoms on his induction 
examination and, once his claim was denied, he testified 
that he never reported pre-service symptoms of left 
shoulder subluxation to military examiners.  He also 
testified that his left shoulder symptoms of pain and 
discomfort, stemming from a high school injury, had 
completely resolved prior to entering service.  Certainly, 
the Board had sufficient factual evidence of record to 
support its factual finding.  The veteran's dispute as to 
how the Board weighed or evaluated his conflicting 
statements of record cannot form the basis of a CUE claim.  
38 C.F.R. § 20.1404(d)(3) (2001).

2.  Competency of medical opinion

The veteran has argued that the Board had no medical proof 
that a left shoulder disability pre-existed service.  He 
advances his argument as follows:

The only thing that the VA has ever offered 
for evidence of a pre-existing injury to my 
left shoulder is my statement that I hurt my 
shoulder while in high school, it hurt on 
and off for six months and never bothered me 
again.  I made this statement at the time of 
my induction.  The VA has misquoted this 
statement every time they repeated it.

The VA has never offered any evidence, nor 
do they have any evidence that I had hurt my 
shoulder before being inducted into the 
service.  If I had made the type of 
statements that the VA has made and called 
them facts, I would have been fired and 
probably put in jail for lying.

How could anyone believe that I could have 
been inducted into the service, completed 
basic training, advanced infantry training, 
and served in the infantry in Vietnam with a 
pre-existing injury so severe that I could 
not even carry a weapon?

The Board finds no merit in this argument.  There is no 
question that the veteran was competent to describe his 
pre-service physical symptoms to military examiners.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
January, August and October of 1969, the veteran admitted 
to pre-service subluxation symptoms.  A physical 
examination on January 27, 1969 reproduced subluxation of 
the left shoulder.  In August 1969, a military physician 
provided opinion that the veteran manifested "Subluxating 
L shoulder due to old injury."  There is no question that 
this examiner was qualified to assess the veteran's 
descriptions of pre-service symptomatology as medically 
recognized symptoms of recurrent shoulder subluxations.  
It is, therefore, competent medical proof of a left 
shoulder disability which existed prior to service, 
regardless of whether the examiner had pre-service 
clinical records available for review.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000) (medical opinion of pre-
service disability based on statements made by the veteran 
about pre-service history accepted as competent medical 
evidence).

On this motion, the veteran argues that a February 1969 
examination found no evidence of residual disability and 
deemed him fit for duty without limitation.  He also 
argues that other factors, such as a lack of pre-service 
medical records, successful completion of advanced 
infantry training, actual combat service with an infantry 
division and not being issued a medical profile until 
August 1969, favor a finding that a left shoulder 
disability did not preexist service.  This evidence was 
before the in-service physician in August 1969 who 
attributed his left shoulder subluxations to an "old 
injury" origin.  The question is not whether such medical 
opinion can be deemed competent but, rather, whether such 
opinion carries sufficient probative value as to rebut the 
presumption of soundness.  Harris, 203 F.3d 1347 (Fed. 
Cir. 2000).



3.  Presumption of soundness

The veteran next claims that the in-service medical 
evidence of pre-existing left shoulder disability cannot 
meet the standard of proof of clear and unmistakable 
evidence as a matter of law.  In November 1999, the 
veteran's representative forwarded the following argument: 

The Board decision of 7 May 1973 denied 
service connection for the left shoulder 
condition on the basis that it existed 
prior to service.  This decision was based 
on a statement by the veteran that he had 
dislocated his shoulder in a wrestling 
injury while in high school.  The veteran 
stated that his shoulder bothered him off 
an on for 6 months, and then resolved 
itself without any further problems until 
service.  The very fact that his MOS of 
Infantryman was changed permanently based 
on a chronic shoulder problem shows that 
the condition worsened in severity during 
service.  By virtue of admittance into 
service, and medical determination that he 
was fit for such service, presumption of 
soundness must be granted.  A one-time 
injury which resolved itself, and was not 
noted at time of induction, does not 
qualify as a preexisting condition.

In the May 1973 decision, the Board specifically found 
that "the veteran is entitled to the presumption of 
soundness at induction, subject to rebuttal by clear and 
unmistakable evidence that the disability existed before 
service."  The Board further found that the pre-service 
and in-service symptoms were shown to be the same without 
any evidence of an increase in severity of the underlying 
condition.  The Board further found that the medical 
profile given in August 1969 did not, per se, reflect 
aggravation of the underlying left shoulder disorder but, 
rather, an awareness that a precautionary measure needed 
to be taken to prevent possible aggravation.

The Board finds that the evidence of record in 1973 
clearly and unmistakably established the existence of left 
shoulder disability prior to service.  A January 27, 1969 
clinical evaluation, which was conducted within two (2) 
weeks of the induction examination, included the veteran's 
admissions of recurrent left shoulder subluxations prior 
to service coupled with duplication of shoulder 
subluxation on physical examination.  An August 1969 in-
service opinion, which was based on physical examination 
of the veteran and interview, determined that the veteran 
manifested "Subluxating L shoulder due to old injury."  
Not only did the Board correctly apply the presumption of 
soundness standard under then designated 38 U.S.C. §§ 311, 
337, but the strength of such evidence overwhelmed the 
cursory examination findings on induction which was shown 
to have been based upon an incorrect report of pre-service 
left shoulder symptoms.  Of note, the veteran himself 
styled his service connection claim as an "aggravation" 
claim on his original Application for Compensation in 
January 1970.  

The Federal Circuit Court of Appeals has held that the 
statutory and regulatory presumption of soundness does not 
require review of pre-service or contemporaneous clinical 
evidence.  Harris, 203 F.3d 1347 (Fed. Cir. 2000) (post-
service medical opinion of pre-service disability based on 
statements made by the veteran about pre-service history 
may be factually sufficient to rebut the presumption of 
soundness).  In fact, the provisions of 38 C.F.R. 
§ 3.303(a) in effect at the time of the Board's 1973 
decision contemplated review of medical and lay evidence 
in determining service connection.  As noted in 38 C.F.R. 
§ 3.303(b), medical findings based upon universally 
recognized medical principles may constitute "clear and 
unmistakable proof" of preexisting injury or disease 
without "additional or confirmatory evidence."  On this 
record, the Board finds that there was sufficient factual 
and medical evidence of record, both in quality and 
quantity, for the Board May 1973 conclusion that the 
presumption of soundness was rebutted.  

4.  Aggravation of preexisting injury

The veteran next disagrees with the Board's conclusion 
that his left shoulder disability was not aggravated 
during service.  In the 1973 decision, the Board cited 38 
C.F.R. § 3.306 for the proposition that aggravation of a 
preexisting disability may not be conceded where the 
disability underwent no increase in disability during 
service on the basis of all the evidence of record 
pertaining to the manifestations of disability prior to, 
during and subsequent to service.  The veteran and his 
representative argue that the military profile and MOS 
change which occurred in August 1969 is per se proof of 
aggravation.  Furthermore, the veteran points out that his 
ability to complete advanced infantry training and fight 
in an infantry unit supports his position that his left 
shoulder was in sound condition prior to the issuance of 
his medical profile.

On the January 27, 1969, the veteran demonstrated left 
shoulder subluxation upon physical manipulation.  This 
finding occurred prior to his advanced infantry training 
and infantry combat service.  This finding was also 
duplicated on physical examination in August 1969.  
However, there was no evidence of increased symptoms in 
service or, as the Board held, "there was not shown to be 
any increase in severity of the underlying condition 
during active duty."  A post-service VA examination in 
April 1970 also revealed no physical or x-ray evidence of 
an underlying left shoulder pathology which had increased 
in severity.  Therefore, the Board had ample evidence 
before it to support its factual and legal conclusions.  
See Davis v. Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 
2001) (temporary in-service flare-ups of symptoms of a 
preexisting condition does not invoke the presumption of 
aggravation).  The factors pointed out by the veteran were 
considered by the Board in 1973, and the veteran's current 
revision of facts and dispute as to how the Board weighed 
or evaluated the evidence before it in 1973 cannot form 
the basis of a CUE claim.  38 C.F.R. § 20.1404(d)(3) 
(2001).

5.  Application of 38 U.S.C.A. § 1154(b)

Finally, the veteran argues that the Board erred in not 
applying 38 U.S.C.A. § 1154(b).  At the time of the 
Board's May 1973 decision, the veteran never argued or 
suggested that he injured his left shoulder during combat.  
His testimony before the RO in June 1970 testimony refers 
to first manifesting left shoulder subluxations during 
basic training without any mention of combat aggravation.  
His service medical records also do not record or 
otherwise suggest injury to the left shoulder in 
conjunction with his SFW injuries sustained in July 1969.  
In fact, his August 1969 congressional investigation 
examination specifically deemed his left shoulder 
subluxation to be of "old injury" origin.  

In August 1991, the veteran first testified that his left 
shoulder initially came out of joint after he was wounded 
in combat.  See Personal Hearing Transcript before the RO, 
dated August 12, 1991, p. 4.  He now argues that the Board 
committed CUE by not presuming aggravation pursuant to 38 
U.S.C.A. § 1154(b).  Beyond the fact that his recent 
testimony directly conflicts with his June 1970 testimony, 
the veteran has argued a fact that was not presented, 
argued or even suggested before the Board in 1973.  The 
facts presented to the Board at the time of the May 1973 
decision did not warrant the consideration or application 
of the presumption of aggravation contained 38 U.S.C.A. 
§ 1154(b).  This claim, therefore, has no merit.


ORDER

The claimant's motion for revision or reversal of the 
Board's May 1973 decision, denying service connection for 
recurrent dislocation of the left shoulder, on the basis 
of CUE is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.

 



